Citation Nr: 1811650	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-14 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for a headache disability, a manifestation of the service-connected mandible disability. 

2. Referral for extraschedular consideration for service-connected mandible disability.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the RO's February 2010 rating decision which assigned a 10 percent to the mandible disability, effective July 28, 2005, pursuant to a prior Board decision.  

In May 2011, the Veteran requested to testify at a Board hearing.  However, he withdrew that request by way of December 2011 correspondence. 

In a December 2011 rating decision, the RO increased the rating for right mandible disability to 20 percent, effective January 26, 2010. 

In March 2014, the Board remanded the case to obtain additional evidence and to afford the Veteran an additional examination. 

In September 2014, the Appeals Management Center (AMC) awarded an earlier effective date of July 28, 2005, for the award of the 20 percent rating for mandible disability. Because the maximum schedular rating for the mandible disability was not assigned however, the Veteran's increased rating claim remained in controversy.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2014, the Board denied a rating in excess of 20 percent for right mandible disability, and assigned separate 10 percent ratings for headaches and cervical spine disability, as manifestations of the mandible disability. The Board also remanded the issues of entitlement to: a rating higher than 10 percent for headaches; a rating higher than 10 percent for cervical spine disability; referral for an extraschedular rating for mandible disability; and a TDIU for further development.  

In February 2015, the AMC implemented the separate10 percent ratings assigned for headache and cervical spine disabilities, effective May 13, 2005.  

In May 2016, the AMC increased the rating for headaches from 10 to 30 percent, effective May 13, 2005. The appeal was returned to the Board for further appellate consideration.

In a November 2016 decision, the Board denied a rating in excess of 10 percent for the cervical spine disability. The Board remanded the issues of entitlement to: a rating higher than 10 percent for headaches; referral for an extraschedular rating for mandible disability; and a TDIU for further development. The development has been completed and the case has been returned to the Board for appellate disposition.  

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The service-connected headaches are manifested by characteristic prostrating attacks of headache pain that occur more frequently than once per month. Headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are not demonstrated.

2. At no point has the Veteran's mandible disability been shown to be so exceptional or unusual as to render inadequate the regular schedular standards for rating the disability.

3. The service-connected disabilities are not shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for headaches have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2017).

2. The criteria for a disability rating in excess of 20 percent for the mandible disability on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2017).

3. The criteria for the assignment of a TDIU rating are not met. 38 U.S.C.A.§§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R.§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Headaches

The rating for the Veteran's headache disability has been assigned pursuant to Diagnostic Code 8100. A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months. The maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a (2015).

The Rating Schedule does not define prostrating. However, "prostration" has been defined as "complete physical or mental exhaustion." Merriam-Webster 's New Collegiate Dictionary 999 (11th ed. 2007). "Prostration" has also been defined as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007). 

The term "productive of severe economic adaptability" has not been clearly defined by regulations or by case law. "Productive of" can either have the meaning of producing or capable of producing. Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating. "Economic inadaptability" does not mean unemployability, as that would undermine the purpose of regulations pertaining to unemployability. Pierce v. Principi, 18 Vet. App. 440 (2004); 38 C.F.R. § 4.16 (2012). Migraine headaches in this instance must be, at a minimum, capable of producing severe economic inadaptability.

The March 2008 report of VA examination reflects the Veteran's complaint that he experiences the sudden onset of headache pain that begins in his jaw and radiates to the frontal and occipital areas. The Veteran reported that his headaches last from one to three hours. He denied vision loss, blackouts or motor strength deficiencies associated with the headaches; however, he experienced occasional vomiting. Sleep in a dark room provided some relief. During headaches he had to rest for a maximum of three hours. 

The November 2015 report of VA examination reflects the Veteran's complaint of pressure-type (band-like pattern, i.e., being squeezed in the front and temples) headache pain that occurred one to two times per week. His headaches typically lasted twenty to thirty minutes in duration. Noise and lights aggravated his headache pain. Ice packs provided some relief. He did not report experiencing a visual aura or vascular/visual field changes. He previously worked as a truck driver and was able to continue driving during headaches. He has not been involved in any trucking accidents while having a headache. On occasion he did have to pull over to wait for headaches to subside. 

The examiner indicated that symptoms of the Veteran's headaches included pulsating or throbbing head pain, pain on both sides of the head, pain worsened with physical activity, sensitivity to light and sensitivity to sound. The duration of the head pain was typically less than one day. He experienced characteristics prostrating attacks of headache pain once every month. However, he did not experience prostrating and prolonged attacks of headache pain productive of severe economic inadaptability. 

The examiner indicated that the Veteran's headaches impacted his ability to work, explaining that when the Veteran's headache disability was active, he would seek a quiet, dark room to rest for about 30 minutes until the headaches resolved. When inactive, the Veteran's headaches had no functional impact.

The December 2016 report of VA examination reflects the Veteran's complaint of pulsating, throbbing dull headache pain that occurred two to three times per week. His headaches would start in the bilateral front as well as the sides and then progress over his whole head. He reported that his headaches typically lasted between 20 to 30 minutes in duration. Noise and lights aggravated his headache pain. He did not experience visual aura or vascular/visual field changes. He reported that he had to lie down in the bed several times per month due to his headaches. 

The examiner indicated that symptoms of the Veteran's headaches included pulsating or throbbing head pain, pain on both sides of the head, pain worsened with physical activity, sensitivity to light and sensitivity to sound. The duration of the head pain was typically less than one day. He experienced characteristics prostrating attacks of headache pain once every month. However, he did not experience prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.

The examiner indicated that the Veteran's headaches impacted his ability to work, explaining that when the Veteran's headache disability was active, he would seek a quiet, dark room to rest for about 30 minutes until the headaches resolved. When inactive, the Veteran's headaches had no functional impact.

While the November 2015 and December 2016 reports of VA examination reflect that his headaches impacted his ability to work, given that he needed to rest in a dark, quiet room for approximately 30 minutes until the headaches resolved, this impact on his ability to work did not result in severe economic inadaptability. To that end, the examination reports explicitly reflect that the Veteran's headaches were not productive of economic inadaptability.

Thus, a rating in excess of 30 percent for headaches is not warranted and the claim is denied. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70   (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Extraschedular Rating-Mandible Disability

Consideration of referral for an extraschedular rating requires a three-step inquiry. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C. § 1155. " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. A comparison must be made of the Veteran's symptoms and functional impairments resulting from his disability with the pertinent schedular criteria to show that his service-connected disability at issue presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The evidence does not suggest an exceptional disability picture that the available schedular rating for his service-connected mandible disability is inadequate.  The Veteran's complaints of temporomandibular dysfunction (i.e., pain, joint noises and jaw clicking and popping) were documented in detail in the December 2014 decision. Objectively, he had no worse than inter-incisal range of motion limited to 21-23 mm (July 2011 VA examination). 

The May 2011 report of VA examination reflects that the Veteran no functional impairment attributable to his mandible disability. The July 2011 report of VA examination documents that the Veteran was able to open and move his mandible more freely during conversation than during measurement. The April 2014 report of VA examination reflects that the Veteran's mandible disability did not impact his ability to work. 

In correspondence received in October 2017, the Director of Compensation Service found that the medical records were negative for any evidence of marked interference with employment due to the service-connected disabilities or frequent periods of hospitalization that would render application of the current rating schedular criteria inadequate. The director found that entitlement to an extraschedular rating was not warranted.

The complaints of temporomandibular dysfunction (i.e., pain, joint noises and jaw clicking and popping) are adequately contemplated by the assigned 20 percent rating.  Notably, higher ratings are available for the mandible disability but the symptoms do not justify assignment of a higher rating. Despite the Veteran's complaints of jaw pain and documented limited inter-incisal (and lateral excursion) motion, there is simply no evidence of additional limitation of motion (of the inter-incisal range) or other mandible disability manifestation to warrant an increased rating.  

As the available schedular ratings for the service-connected mandible disability are adequate, the Board must conclude that disability rating in excess of 20 percent for service-connected mandible disability on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, must be denied. The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence does not support the assignment of a higher rating on an extra-schedular basis, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

In this case, service-connection is currently in effect for headaches (30 percent disabling), fracture of the left angle, right body of mandible, nondisplaced (20 percent disabling), neck pain (10 percent disabling) and tinnitus (10 percent disabling); the combined rating for all of these service-connected disabilities is 60 percent.  

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose, 4 Vet. App. at 363.

A request for employment information received from Schwan in December 2007 indicated that the Veteran was employed from October 1998 to September 2001 and was receiving retirement benefits.

A request for employment information received from United Dairy in December 2007 indicated that the Veteran was employed from November 2001 to October 2003 and had his employment terminated due to unsatisfactory work. 

A March 2008 VA neurological examination documents that the Veteran was not employed; however, he had previously worked as a salesperson at Schwans Frozen Foods and as a plumber. He reported that he last worked in 2000 and was receiving Social Security Administration (SSA) Disability benefits since 2003 due to diabetes mellitus and peripheral vascular disease. The May 2011 VA dental examination reflects that the Veteran's mandible disability resulted in no functional impairment.

The April 2014 report of VA temporomandibular joint (TMJ) conditions examination reflects that the Veteran's mandible disability did not impact his ability to work.

The November 2015 report of VA headaches examination reflects that the Veteran's headaches impacted his ability to work. When the Veteran's headache disability was active, he would seek a quiet, dark room to rest for about 30 minutes until the headaches resolved. When inactive, the Veteran's headaches had no functional impact. The Veteran was a former commercial truck driver and had not been involved in any accidents due to his headaches. On occasion he experienced headaches while driving and would pull his truck to the side of the road to rest and let the headache resolve before resuming driving. The examiner concluded that the headache disability resulted in very little functional deficit.

The November 2015 report of VA neck (cervical spine) conditions examination reflects that the Veteran's cervical spine disability impacted his ability to work given that his cervical strain caused limitation to full range of motion and pain. The examiner commented that the Veteran was a former commercial truck driver and reported no accidents due to his cervical spine disability. The Veteran reported that he was receiving acupuncture and physical therapy for his neck pain. The examiner indicated there had been no change in the Veteran's level of disability of the cervical spine over the preceding 10 years.  

The December 2016 report of VA headaches examination reflects that the Veteran's headaches impacted his ability to work. When the Veteran's headache disability was active, he would seek a quiet, dark room to rest for about 30 minutes until the headaches resolved. When inactive, the Veteran's headaches had no functional impact. 

The Veteran's application for a TDIU rating indicated that he last worked full-time in approximately 2003 and that he became too disabled to work in 2005. He had completed high school and reported no further education or training. His reported employment history was specifically in the area of sales and delivery and he had been self-employed from 1995 to 2001; worked for United Dairy from approximately 2001 to 2002 and from approximately 2003 to 2005 for Schwans.

An April 2017 RO memorandum concludes that entitlement to a TDIU was not recommended. The Decision Review Officer (DRO) noted that the Veteran did not meet the schedular rating criteria for assignment for a TDIU. Further review of the evidence of record did not demonstrate frequent periods of hospitalization for any of the Veteran's service-connected disabilities. The DRO concluded that the effects on employability by the service-connected disabilities were contemplated by the rating criteria and entitlement to a TDIU was not recommended.

In correspondence received in October 2017, the Director of Compensation Service found that based on the totality of the evidence of record, entitlement to a TDIU on an extraschedular basis was not warranted. The director explained that the evidence demonstrated that the Veteran's cervical spine and headaches disabilities caused occupational difficulty but there was no evidence of preclusion of employment. The director concluded that the Veteran was not shown to be unemployable under any circumstances. There was no evidence to demonstrate a marked interference with employment due solely to the service-connected disabilities and frequent hospitalization was not shown by the evidence of record or inferred. As no service-connected disability individually or collectively caused the Veteran to be unemployable, the director found that entitlement to a TDIU rating on an extraschedular basis was not warranted.

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation. The evidence establishes that while his service-connected cervical spine and headaches disabilities may minimally impact his ability to be employed, he is not precluded from employment.  The Board finds that after consideration of all of the evidence of record that the preponderance of the evidence is against the assignment of a TDIU rating.




ORDER

An initial rating in excess of 30 percent for a headache disability is denied. 

A disability rating in excess of 20 percent for the mandible disability on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) is denied.  

A TDIU rating is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


